DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement submitted on 04/16/2021 has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blackburn et al. (US 7,748,983 herein Blackburn).
Regarding claim 1, Blackburn teaches a training device system (read as system 10) (Blackburn - Figure 1) comprising a mobile phone simulator (read as controller 20) (Blackburn – Figure 1) including:
a manually carryable housing (read as housing 50) (Blackburn – Figures 4-6, column 7 lines 33-67);
a controller positioned in the housing (read as controller may typically include a CPU) (Blackburn – Figures 4-6, column 7 lines 33-67, column 8 lines 1-3);
a touch screen coupled to the housing and operatively coupled to the controller, wherein the touch screen is configured to selectively display a numerical keypad (read as alphanumeric liquid crystal display 52) (Blackburn – Figures 5-6 column 7 lines 46-67, column 8 lines 1-3); and
a short-range radio transceiver positioned in the housing, wherein the simulator is configured to, in response to proper operation of the numerical keypad by a user, transmit a signal via the transceiver (read as wireless radio transceiver module or their equivalent; logic and control system may communicate with the simulated flame generation unit wirelessly) (Blackburn – Figure 11, column 7 lines 33-67, column 8 lines 1-50).
Regarding claim 2 as applied to claim 1, Blackburn further teaches wherein the proper operation by the user includes entering a series of numbers on the keypad corresponding to a phone number or simulated phone number, and then pressing a call button (read as alphanumeric liquid crystal display 52 for trainer input) (Blackburn – Figures 5-6, column 7 lines 46-67).
Regarding claim 3 as applied to claim 2, Blackburn further teaches wherein the series of numbers is 911 (read as alphanumeric liquid crystal display 52 for trainer input; real life emergency situation) (Blackburn – Figures 5-6, column 7 lines 46-67, column 13 lines 36-56).
Regarding claim 4 as applied to claim 1, Blackburn further teaches wherein the numerical keypad simulates a telephone calling functionality of a mobile phone (read as alphanumeric liquid crystal display 52 for trainer input; real life emergency situation) (Blackburn – Figures 5-6, column 7 lines 46-67, column 13 lines 36-56).
Regarding claim 5 as applied to claim 1, Blackburn further teaches wherein the simulator is configured to play a ring tone in response to the proper operation of the numerical keypad by the user (read as output a signal corresponding to the detected stimulus wherein the stimulus may be an audible stimulus; audible waves; audible directives) (Blackburn – column 2 lines 31-44, column 5 lines 1-34).
Regarding claim 6 as applied to claim 1, Blackburn further teaches wherein the touch screen includes a dynamic electronic visual display and is configured to receive manual inputs from a user and communicate the inputs to the controller (read as alphanumeric liquid crystal display 52 for trainer input) (Blackburn – Figures 5-6, column 7 lines 46-67).
Regarding claim 7 as applied to claim 1, Blackburn further teaches wherein the touch screen comprises at least about 90% of a surface area of one side of the phone simulator (read as electronic display boards, hand-held devices such as PDA, a cell phone, a Blackberry-type device which have a display with a large surface area) (Blackburn – column 8 lines 30-40).
Regarding claim 8 as applied to claim 1, Blackburn further teaches wherein the phone simulator further includes a microphone operatively coupled to the controller for receiving audio inputs, and wherein the controller is configured to at least one of store or process the audio inputs (read as receives input from sensors; RAM ROM, internal memory storage device) (Blackburn – column 6 lines 15-53).
Regarding claim 9 as applied to claim 1, Blackburn further teaches wherein the phone simulator further includes a speaker operatively coupled to the controller and configured to play stored audio signals (Blackburn – column 14 lines 56-67, column 15 lines 1-20).
Regarding claim 10 as applied to claim 1, Blackburn further teaches wherein the system further includes a network bridge, and wherein the network bridge is configured to receive the signal from the transceiver, and responsively thereto cause the phone simulator to play an audio output (read as output a signal corresponding to the detected stimulus; communication link) (Blackburn – Figure 1, Figure 11, Abstract, column 11 lines 26-40).

Regarding claim 18, Blackburn teaches an apparatus including:
a manually carryable housing (read as housing 50) (Blackburn – Figures 4-6, column 7 lines 33-67);
a controller positioned in the housing (read as controller may typically include a CPU) (Blackburn – Figures 4-6, column 7 lines 33-67, column 8 lines 1-3);
a touch screen coupled to the housing and operatively coupled to the controller, wherein the touch screen is configured to selectively display a numerical keypad simulating a telephone calling functionality of a mobile phone (read as alphanumeric liquid crystal display 52) (Blackburn – Figures 5-6 column 7 lines 46-67, column 8 lines 1-3); and
a short-range radio transceiver positioned in the housing, wherein the simulator is configured to, in response to proper operation of the numerical keypad, transmit a signal via the transceiver (read as wireless radio transceiver module or their equivalent; logic and control system may communicate with the simulated flame generation unit wirelessly) (Blackburn – Figure 11, column 7 lines 33-67, column 8 lines 1-50).

Regarding claim 19, Blackburn teaches a training method comprising:
displaying or providing a simulated hazardous condition (read as alphanumeric liquid crystal display 52) (Blackburn – Figures 5-6 column 7 lines 46-67, column 8 lines 1-3);
enabling a user to access a mobile phone simulator including a manually carryable housing (read as housing 50) (Blackburn – Figures 4-6, column 7 lines 33-67), a controller positioned in the housing (read as controller may typically include a CPU) (Blackburn – Figures 4-6, column 7 lines 33-67, column 8 lines 1-3), a touch screen coupled to the housing and operatively coupled to the controller (read as alphanumeric liquid crystal display 52) (Blackburn – Figures 5-6 column 7 lines 46-67, column 8 lines 1-3), and a short-range radio transceiver positioned in the housing (read as wireless radio transceiver module or their equivalent; logic and control system may communicate with the simulated flame generation unit wirelessly) (Blackburn – Figure 11, column 7 lines 33-67, column 8 lines 1-50); and
in response to proper operation of the touch screen by the user simulating calling an emergency number, transmitting a signal from the mobile phone simulator via the short-range transceiver (read as alphanumeric liquid crystal display 52 for trainer input; real life emergency situation) (Blackburn – Figures 5-6, column 7 lines 46-67, column 13 lines 36-56).

Allowable Subject Matter
Claims 11-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL G GONZALES/          Primary Examiner, Art Unit 2648